         Case 3:18-cv-00606-JAM Document 36 Filed 10/12/18 Page 1 of 7




                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT

TAYLOR THEUNISSEN, M.D., LLC

                             Plaintiff,                  Case No.: 3:18-cv-00606-JAM

              v.

UNITED HEALTHCARE GROUP, INC.,
CHENIERE ENERGY, INC., JOHN
AND JANE DOES 1-10 and ABC
CORPORATIONS 1-10,
                                                         OCTOBER 12, 2018
                             Defendants.


               REPLY TO PLAINTIFF'S
                        PLAINTIFF’S OPPOSITION TO DEFENDANT
                 CHENIERE ENERGY, INC.’S
                                   INC.'S MOTION TO DISMISS

       Defendant, Cheniere Energy, Inc. ("Cheniere")
                                        (“Cheniere”) respectfully submits this reply to

Plaintiff, Taylor Theunissen, M.D., LLC’s            (“Opposition”) to Cheniere's
                                    LLC's opposition ("Opposition")    Cheniere’s Motion

pursuant to Fed. R. Civ. P. Rule 12(b)(6) to dismiss the Amended Complaint for failure to state a

claim upon which relief can be granted.

       As set forth in Cheniere's
                       Cheniere’s opening brief, Cheniere has joined and adopted the Motion to

Dismiss and supporting Memorandum Law of UnitedHealth Group, Inc. s/h/a United Healthcare

            (“UHG”) (Docket. Entry Nos. 18 and 19) as to Counts One through Four and Six
Group, Inc. ("UHG")

                                                                UHG’s reply to Plaintiffs
through Eight of the Amended Complaint. Cheniere further adopts UHG's

Opposition to its Motion to Dismiss. (Docket Entry No. 33).

                      UHG’s arguments, however, and as established in Cheniere's
       In addition to UHG's                                           Cheniere’s opening

brief, Plaintiff's
       Plaintiff’s Amended Complaint should be dismissed in its entirety as against Cheniere

on several additional grounds. First the Amended Complaint should be dismissed because

                               Plaintiff’s Opposition grossly misstates the arguments advanced
Cheniere is an improper party. Plaintiffs
          Case 3:18-cv-00606-JAM Document 36 Filed 10/12/18 Page 2 of 7




by Cheniere on this point, while ignoring well-established law that plainly calls for the dismissal

of this action as against Cheniere.

        Second, the Plan at issue prohibits claimants from commencing a civil action with

respect to a claim for benefits before administrative remedies have been exhausted and further

contains a limitation of actions period of one year from the date the claimant exhausts his or her

administrative remedies. Plaintiffs
                         Plaintiff’s Opposition seemingly attempts to cure this fatal defect by

improperly alleging facts not alleged in its Amended Complaint to establish that administrative

remedies had been properly exhausted prior to the commencement of the instant suit. However,

it is well-settled that in its review of a motion to dismiss, the court may consider only the

facts alleged in the pleadings, documents attached as exhibits thereto or incorporated by

reference in the pleadings, and matters of which judicial notice may be taken.               Thus,

Plaintiff’s attempt to cure the defects in its Amended Complaint via its Opposition to
Plaintiff's

Cheniere’s Motion to Dismiss is improper and must be rejected.
Cheniere's

        Finally, Plaintiff does not even attempt to address Cheniere's
                                                            Cheniere’s argument that its Summary

                                                                                       §
                 (“SPD”) is clear and unambiguous and as such, complies with 29 U.S.C. §
Plan Description ("SPD")

1022. Indeed, Plaintiff improperly casts Cheniere's
                                         Cheniere’s argument as a "conclusion
                                                                  “conclusion of fact,"
                                                                                 fact,” but to

the extent the Court even wishes to consider the issue (since Plaintiff has no standing to

          Cheniere’s SPD), it can and should find that the document facially unambiguous as a
challenge Cheniere's

matter of law.

        III.     ARGUMENT

                   a. Cheniere is Not a Proper Party to this Action

        As established in its opening brief, Cheniere is not a proper party to this action because

the Plan is fully insured and administered by UnitedHealthcare Insurance Company



                                               -2-
           Case 3:18-cv-00606-JAM Document 36 Filed 10/12/18 Page 3 of 7




(“United”).1 Plaintiffs
("United").1   Plaintiff’s Opposition grossly misstates the arguments advanced by both

Defendants while ignoring well-established law that plainly calls for the dismissal of this action

as against Cheniere. Indeed, UGH's
                             UGH’s pleadings cannot, even with the most expansive reading, be

                                           Plan’s claim administrator, since the Plan clearly
construed as implying that Cheniere is the Plan's

delegates that function to UnitedHealthcare Insurance Company.

        Indeed, it is well settled in the Second Circuit that an employer is not a proper party if a

claim administrator is designated. Crocco v. Xerox Corp., 137 F.3d 105, 107, 28 EBC 1137 (2d

Cir. 1998) (disagreeing with First and Eleventh Circuit decisions holding employers responsible

as de facto administrators and citing with approval a Tenth Circuit decision criticizing the

holding that an employer could be a de facto administrator). Moreover, "[a]
                                                                       “[a] claim for recovery

of benefits under ERISA can be brought only against a covered plan, its administrators or its

trustees.” Paneccasio v. Unisource Worldwide, Inc., 532 F.3d 101, 108 n.2 (2d Cir. 2008); see
trustees."

also Chapman v. ChoiceCare Long Island Term Disability Plan, 288 F.3d 506, 509-10 (2d Cir.

2002) ("In
      (“‘In a recovery of benefits claim, only the plan and the administrators and trustees of the

plan in their capacity as such may be held liable.’”)
                                           liable.') (quoting Leonelli v. Pennwalt Corp., 887

F.2d 1195, 1199 (2d Cir. 1989)).

        Plaintiff is prohibited from seeking from Cheniere any benefit payable under an insurance

contract and as such, Plaintiff cannot maintain this lawsuit against Cheniere. Accordingly,

Plaintiff's
Plaintiff’s Amended Complaint should be dismissed in its entirety as against Cheniere because it

is not a proper party to this action.

               b. Count Five –— Failure to Make All Payments Pursuant to Member's
                                                                          Member’s Plan Under 29
                         § 1132(a)(1)(B)
                  U.S.C. § 1132(a)(1)(13) –— Should Be Dismissed Because Plaintiff's
                                                                         Plaintiff’s Suit is Untimely


1
  Cheniere’s
1 Cheniere's  opening brief and supporting memorandum incorrectly state that UnitedHealth Group, Inc. is the Plan's
                                                                                                             Plan’s
claim administrator. However, this is a typo. The Plan's
                                                  Plan’s Claim administrator, as established by the Plan documents
attached to the Declaration of Wayne Williams, is UnitedHealthcare Insurance Company.

                                                       -3-
         Case 3:18-cv-00606-JAM Document 36 Filed 10/12/18 Page 4 of 7




                         Cheniere’s opening brief, the Plan prohibits claimants from
       As established in Cheniere's

commencing a civil action with respect to a claim for benefits before administrative remedies

have been exhausted and further contains a limitation of actions period of one year from the date

the claimant exhausts his or her administrative remedies. Plaintiffs
                                                          Plaintiff’s Complaint does not include

any factual allegations to support any claim that administrative exhaustion has occurred.

Plaintiff's
Plaintiff’s Opposition seemingly attempts to cure this fatal defect by improperly arguing facts

not alleged in its Amended Complaint to establish that administrative remedies had been

properly exhausted prior to the commencement of the instant suit. That is not an appropriate

way to address this deficiency.

       It is well-settled that in its review of a motion to dismiss, the court may consider only

“the facts alleged in the pleadings, documents attached as exhibits thereto or incorporated by
"the

                                                                        taken.” Samuels v.
reference in the pleadings, and matters of which judicial notice may be taken."

Air Transport Local 504, 992 F.2d 12, 15 (2d Cir. 1993). Thus, Plaintiff's
                                                               Plaintiff’s attempt to cure

the defects in its Amended Complaint by alleging additional facts in its Opposition that were

not alleged in its Amended Complaint is improper and must be rejected. See DigitAlb, Sh.a v.

Setplex, LLC, 284 F. Supp. 3d 547, 555 n.1 (S.D.N.Y. 2018) (holding that parties may not amend

pleadings through statements in briefs); Wright v. Ernst & Young LLP, 152 F.3d 169, 178 (2d

                         “a party is not entitled to amend its complaint through statements made
Cir. 1998) (holding that "a

          papers”) (citing HT
in motion papers")         IIT v. Cornfeld, 619 F.2d 909, 914, n6 (2d Cir. 1980). Accordingly,

Count Five should be dismissed.

           c. Count Eight –— Failure to Establish a Summary Plan Description in Accordance
              with 29 U.S.C.A. § § 1022 –— Should Be Dismissed because the Summary Plan
              Description at Issue is Clear and Unambiguous




                                              -4-
            Case 3:18-cv-00606-JAM Document 36 Filed 10/12/18 Page 5 of 7




       Finally, as outlined in UHG's
                               UHG’s Motion to Dismiss and supporting papers, Plaintiff does not

have standing to assert a claim for failure to distribute an SPD and such a claim may only be

asserted by the Patient. Even if Plaintiff did have standing—which it does not, the SPD at issue is

clear and unambiguous and is in compliance with 29 U.S.C. § 1022. Plaintiff does not even

                   Cheniere’s argument that the SPD at issue in the instant case is clear and
attempt to address Cheniere's

unambiguous on its face.       Instead, Plaintiff improperly casts Cheniere's
                                                                   Cheniere’s argument as a

“conclusion of fact."
"conclusion    fact.” Contrary to Plaintiffs
                                  Plaintiff’s argument, this point asks the Court to reach a

conclusion of law based on the clear terms of the SPD.

       Specifically, the SPD establishes as a matter of law that Cheniere is an improper party as

the Plan provides that the patient is responsible for paying directly to non-network providers any

                       provider’s billed amount and any amounts paid by United. Thus, any
difference between the provider's

disputes arising from the matters alleged in Plaintiffs
                                             Plaintiff’s Amended Complaint may only be

adjudicated as between the Patient and United and/or Plaintiff and the Patient. Accordingly, for

this additional reason, Count Eight should be dismissed as against Cheniere.

       IV.      CONCLUSION

       For the reasons stated herein and in its opening brief as well as in UHG's
                                                                            UHG’s Motion to

Dismiss, supporting Memorandum Law and Reply in Further Support of its Memorandum of

Law, Plaintiffs
     Plaintiff’s Amended Complaint should dismissed in its entirety with prejudice as against

Cheniere.




                                               -5-
Case 3:18-cv-00606-JAM Document 36 Filed 10/12/18 Page 6 of 7




                               Respectfully submitted,

                               DEFENDANT
                               CHENIERE ENERGY, INC.

                               By:    /s/Kelly Frye Barnett.
                                      Michael H. Bernstein (ct28178)
                                      Kelly Frye Barnett (ct29817)
                                      Robinson & Cole LLP
                                      280 Trumbull Street
                                      Hartford, CT 06103
                                      Tel: (860) 275-8200
                                      Fax: (860) 275-8299
                                      Email:mbernstein@rc.com;
                                      kbarnett@rc.com




                             -6-
         Case 3:18-cv-00606-JAM Document 36 Filed 10/12/18 Page 7 of 7




                                      Certificate of Service

       I hereby certify that on October 12, 2018, a copy of the foregoing was filed electronically

and served by mail on anyone unable to accept electronic filing. Notice of this filing will be sent

                                            Court’s electronic filing system or by mail on anyone
by email to all parties by operation of the Court's

unable to accept electronic filing as indicated on the Notice of Electronic Filing. Parties may

                               Court’s CM/ECF System.
access this filing through the Court's




                                             By:     /s/Kelly Frye Barnett ..
                                                     Kelly Frye Barnett




                                               -7-
